Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 7-15 in the reply filed on 02/04/2022 is acknowledged.
Claims 1-6 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected article, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/14/2022.
Allowable Subject Matter
Claims 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over JP2016527112 (hereinafter referred to as ‘112).
Regarding claim 7, ‘112 teaches a method for manufacturing an article reinforced by multidimensional fibers comprising preparing a core portion made of a fiber reinforced plastic composite in which a majority of fibers are deliberately in a first direction to bear a first external 
Regarding claims 9-10, ‘112 further teaches the step of preparing a composite blank with the fiber reinforced plastic composite to be processed into the core portion. Further, it would have been obvious to one of ordinary skill in the art to prepare a composite blank with the fiber reinforced plastic composite to be processed into the core portion using molding as taught by ‘112 and as is known in the art.
Regarding claim 11, ‘112 is silent regarding the claimed temperature and pressure. However, it is well known in the art to select temperature and pressure to affect composite properties and it would have been obvious to one of ordinary skill in the art to arrive at the claimed temperature and pressure in order to affect composite properties. 
Regarding claim 12, ‘112 teaches the fibers are synthetic fibers. 
Regarding claim 13, ‘112 teaches a variety of resins for the core portion including PET, PP, PE, PA, ABS, PC and others. 
Regarding claim 14, 
Regarding claim 15, ‘112 is silent regarding the claimed temperature and pressure. However, it is well known in the art to select temperature and pressure to affect composite properties and it would have been obvious to one of ordinary skill in the art to arrive at the claimed temperature and pressure in order to affect composite properties.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Mckinnon/ Examiner, Art Unit 1789